Citation Nr: 18100130
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-17 001
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Service connection for bilateral hearing loss is denied.  
FINDING OF FACT
The probative, competent evidence is against a finding that the Veterans bilateral hearing loss is related to active duty service.
CONCLUSION OF LAW
The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from July 1963 to July 1967. 
The Veteran was scheduled for a Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) hearing in March 2014; he failed to appear.  Accordingly, appellate review will proceed without a hearing.  38 C.F.R. § 20.704(d) (2017). 
In December 2013 and August 2016 the Board remanded the issue on appeal for additional development.  The issue has now been returned to the Board for appellate review.
The Veteran asserts that his bilateral hearing loss is due to noise exposure from large and small caliber weapons while serving on a Destroyer and patrol boat in service.  
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
VA has established certain rules and presumptions for chronic diseases, such as organic diseases of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).
For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).
Hearing loss is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).
The evidence of record contains a current diagnosis of bilateral hearing loss which meets the criteria for a hearing disability for VA purposes.  
Military personnel records demonstrate that the Veteran was a boatswains mate, which carries a high probability of noise exposure.  Service treatment records reveal no defects were noted at enlistment in July 1963 and audiogram showed puretone thresholds, in decibels, as follows (findings converted to the standards currently used by VA are shown in parentheses):   
		HERTZ		
	500	1000	2000	3000	4000
RIGHT	0 (15)	0 (10)	-5 (5)	-5 (5)	-5 (0)
LEFT	10 (25)	0 (10)	-5 (5)	-5 (5)	-5 (0)

In August 1963 examination revealed the Veterans ears were normal.  The Veteran underwent a whispered voice test and an audiogram showed puretone thresholds, in decibels, as follows (findings converted to the standards currently used by VA are shown in parentheses):
		HERTZ		
	500	1000	2000	3000	4000
RIGHT	15 (30)	5 (15)	5 (15)	5 (15)	10 (15)
LEFT	15 (30)	5 (15)	5 (15)	5 (15)	5 (10)
  
At separation, examination of the Veterans ears was normal and a whispered voice test was conducted.  Audiometry testing was not completed.  
As previously noted, the Veteran asserted that he was exposed to high noise levels from small and large caliber weapons aboard a Destroyer and a patrol boat.  His descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veterans competent statements to be credible evidence of in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Caluza v. Brown, 7 Vet App. 498, 506 (1995).  Thus, the remaining question is whether the Veterans current hearing loss is related to his in-service noise exposure.  
The Board notes that the Veteran was afforded an audiological evaluation performed with the Maryland CNC test in November 2009 during the course of normal VA treatment and he underwent a June 2010 VA examination; VA obtained a medical opinion in February 2017.  
During the June 2010 examination the Veteran reported difficulty understanding speech and that he frequently has to ask people to repeat themselves.  The Veteran reported a gradual onset of hearing loss that he noticed approximately fifteen years prior.  The examiner reported the evidence revealed a normal audiogram at the time of enlistment and no evidence of frequency-specific audiometric data prior to discharge.  She reported that the Veteran had bilateral sensorineural hearing loss, possibly consistent with noise exposure.  She opined, however, that due to the cited onset of the symptom many years after his military service, it would seem at least as likely as not that the hearing loss was not due to military service.  
The February 2017 VA examiner reviewed the July 1963 enlistment examination and the August 1963 examination and reported both showed normal hearing in both ears.  The examiner reported that the separation examination contained only a whispered voice test which has no scientific reliability or validity and should not be used when rendering an opinion.  The examiner reported that during the June 2010 VA examination the Veteran reported that hearing loss onset 15 years prior and in his VA Application for Compensation and Pension benefits that Veteran reported hearing loss onset in 2002.  She reviewed the Veterans lay statements that noted hearing loss occurred at least 27 years after separation from active duty service.  She noted the Veteran did not present any concerns with hearing prior to 1995.  The VA examiner opined that based on current knowledge of acoustic trauma, the development of noise-induced hearing loss is instantaneous or rapid in its onset and the Veteran reported the onset of hearing loss 27 years after separation from service.  As part of her opinion the examiner relied on a 2006 Institute of Medicine (IOM) study that indicates that delayed-onset hearing loss due to noise exposure is unlikely.  
In a February 2018 Informal Hearing Presentation, the Veterans representative essentially argues that the VA examiners opinion is lacking probative value because of a study published in 2009.  See Adding Insult to Injury: Cochlear Nerve Degeneration after Temporary Noise-Induced Hearing Loss, The Journal of Neuroscience, November 11, 2009: 29(45): 14077-14085 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2812055/.  The Board finds that reliance on this study is misplaced.  The study essentially found that while there may be normal (hearing) threshold sensitivity after noise exposure there can still be ongoing and dramatic neural degeneration in noise-exposed ears.  The study suggests that reversibility of noise-induced threshold shifts mask underlying neuropathology that likely has profound long-term consequences on auditory processing.  Some examples of consequences given in the study include difficulties hearing in noisy environments, tinnitus, and intolerance of moderately intense stimuli.  The study does not suggest that threshold shifts occur years after noise exposure.  VA measures hearing loss based in part on hearing threshold sensitivity.  38 C.F.R. §§ 3.385, 4.85 (2017).  
In this case, the medical evidence does not show hearing thresholds meeting the criteria for a hearing loss disability until years after service.  The Veteran has reported his hearing loss onset years after service.  The audiological findings, Veterans statements, and the study discussed above do not decrease the probative value of the examiners opinion as none of this evidence suggests that the threshold shifts in hearing occurred as a result of the noise exposure during service.  
The Veteran is competent to attest to the presence of observable symptoms, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veterans statements regarding decreased hearing ability is both competent and credible.  However, with respect to whether hearing loss is due to military service, the Board finds the February 2017 medical opinion more probative than the Veterans lay statements as the opinion was offered by a medical professional after consideration of the history of the disability and the Veterans lay statements, and as the opinion is supported by a clear rationale.  As such, the preponderance of the evidence is against a finding that the Veteran has bilateral hearing loss related to service.  Thus, the claim for service connection is denied.   
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

